Filed 9/9/22
                        CERTIFIED FOR PUBLICATION


               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                DIVISION ONE

                            STATE OF CALIFORNIA




 THE PEOPLE,                                D078700

         Plaintiff and Respondent,

         v.                                 (Super. Ct. No. JCF002411)

 ALAN BUENO,

         Defendant and Appellant.


       APPEAL from a judgment of the Superior Court of Imperial County,
Marco D. Nuñez, Judge. Affirmed.
       Bruce L. Kotler, under appointment by the Court of Appeal, for
Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Steven T. Oetting, Acting Assistant Attorney General,
Eric A. Swenson and Junichi P. Semitsu, Deputy Attorneys General, for
Plaintiff and Respondent.
                                        I.
                               INTRODUCTION
      Defendant Alan Bueno, who was an inmate at the time of the offense at
issue, arranged with a prison employee codefendant to obtain a cellular
telephone. Bueno pleaded no contest to one felony count of conspiracy to
violate Penal Code1 section 4576, subdivision (a), which bars possession with
the intent to deliver or the actual delivery of a cellular telephone to a prison
inmate, after the trial court denied his motion to dismiss the conspiracy
charge.2
      On appeal, Bueno contends that he cannot be convicted of conspiracy to
deliver a cellular telephone to an inmate because he is the inmate to whom
the cellular telephone was delivered. Bueno analogizes the scenario in this
case to cases involving drug sales, in which the “buyer-seller rule” precludes
the purchaser from being held criminally liable for a conspiracy to sell drugs
to himself. According to Bueno, this principle applies to preclude an inmate
recipient of a cellular telephone from being held criminally liable for
conspiring to commit the substantive offense of section 4576, subdivision (a).
Alternatively, Bueno contends that the statutory scheme sets out a tiered
system of punishment for the different roles that an individual might play in
a scheme to deliver/have delivered a cellular telephone to an inmate, and that
this scheme evinces a legislative intent that the inmate who participates in




1     Additional statutory references are to the Penal Code unless otherwise
indicated.

2      Although the substantive offense set out in section 4576,
subdivision (a) is a misdemeanor, the charge of conspiracy to commit a
violation of section 4576, subdivision (a) is a felony offense.
                                        2
such a scheme be punished by a loss of credits only, and not criminally
prosecuted.
      We conclude that Bueno’s argument that he cannot be convicted of
conspiracy to violate section 4576, subdivision (a) is without merit. We
therefore affirm the judgment.
                                       II.
              FACTUAL AND PROCEDURAL BACKGROUND

A. Factual background3
      In Bueno’s signed change of plea form, he admitted that “CDC
personnel will testify I am an inmate and I agreed to receive a cell phone
from [co]defendant, Victor Manuel Morlett, a non-inmate.” Bueno pleaded no
contest to count 3 of the complaint, which charged him with conspiracy to
commit the offense set out in section 4576, subdivision (a), and alleged two
overt acts with regard to the conspiracy charge. Specifically, with respect to
count 3, the complaint alleged that Bueno “instructed his wife, [S.], to send
[codefendant] Morlett $600.00 as payment in exchange for . . . Morlett’s
delivery of a cellular telephone to [Bueno],” and that “[o]n February 8, 2018
at 7:23 p.m., . . . Morlett collected $600.00 sent by [S.] via an RIA Financial
Walmart to Walmart transaction at 2150 N. Waterman Avenue, El Centro,
Ca 92243.”
      In connection with the sentencing hearing, Bueno provided the trial
court with a document titled “Circumstances in Mitigation,” which stated
that the facts “can be found in the investigating report made part of the
record under Bueno’s People v. West plea.” According to the “Circumstances


3     Bueno pleaded no contest to one of the charges against him and no trial
was held. We therefore rely on the written record developed in support of
Bueno’s no contest plea as the factual basis for the conviction that Bueno
challenges on appeal.
                                        3
in Mitigation” document, Bueno claimed to have “played a minor role in the
charged conspiracy.” Bueno acknowledged that he had been assigned to work
in the prison commissary where he was supervised by codefendant Morlett, a
Centinela State Prison employee. Morlett had “access to cell phone vendors,
cell phones, accounts, payment plans, [and] means of smuggling.” Bueno
contended that he “was under the coercive, extortionate influence of” Morlett
during the time that he participated in the scheme to obtain a cellular
telephone.
B. Procedural background
      The Imperial County District Attorney filed a complaint against Bueno
and two codefendants, Victor Morlett and Michael Valencia. With regard to
Bueno, the complaint charged one count of conspiracy to deliver a cellular
telephone to an inmate or to possess a cellular telephone within a state
prison with the intent to deliver to an inmate (§ 4576, subd. (a); count 3) and
one count of giving or offering a bribe to ministerial officers, employees, or
appointees (§ 67.5, subd. (a); count 6). As previously noted, with respect to
count 3, the complaint alleged two overt acts: (1) that Bueno instructed his
wife, S., to send Morlett $600 in exchange for Morlett’s delivery of a cellular
telephone to Bueno, and (2) that Morlett collected $600 from Bueno’s wife.
The complaint further alleged that Bueno had suffered one prior strike
conviction (§§ 667, subd. (d), 1170.12, subd. (b)) and one prison prior (§ 667.5,
subd. (b)).
      Bueno filed a motion to dismiss, asserting that he could not be charged
with conspiracy to deliver a cellular telephone to himself because the
Legislature “set[ ] up a very specific sanction for each actor in this anticipated
‘delivery’ scenario.” According to Bueno’s motion to dismiss, pursuant to the
statutory framework, the inmate may be punished for possession of a cellular


                                        4
telephone by a maximum 90-day loss of credits and only the person who
delivers the cellular telephone to the inmate is subject to prosecution. Bueno
contended that the conspiracy statute cannot be used to “defeat this tiered
system of punishment.” Bueno further claimed that any charge or
disciplinary action taken against him was barred by the one-year statute of
limitations applicable to misdemeanors. The trial court held a hearing on
Bueno’s motion to dismiss and denied the motion.
      Bueno pleaded no contest to count 3. The plea agreement provided that
the bribery offense charged in count 6 and the enhancements would be
dismissed and specified that Bueno would serve an eight-month term, to run
consecutive to the sentence that he was currently serving.
      Bueno sought and obtained a certificate of probable cause permitting
him to challenge the denial of the motion to dismiss, and he filed a timely
notice of appeal.
                                      III.
                                DISCUSSION
      Bueno contends that he cannot be convicted of conspiracy to commit
section 4576, subdivision (a)4; according to Bueno, he cannot be criminally


4     Section 4576, subdivision (a) provides:
         “Except as otherwise authorized by law, or when
         authorized by either the person in charge of the prison or
         other institution under the jurisdiction of the Department
         of Corrections and Rehabilitation or an officer of the
         institution empowered to give that authorization, a person
         who possesses with the intent to deliver, or delivers, to an
         inmate or ward in the custody of the department any
         cellular telephone or other wireless communication device
         or any component thereof, including, but not limited to, a
         subscriber identity module (SIM card) or memory storage
         device, is guilty of a misdemeanor, punishable by
                                       5
liable for the offense of conspiring to deliver a cellular telephone to an
inmate, as a matter of law, when he is the inmate to whom the cellular phone
was delivered.
      We begin by demonstrating that the elements required to establish a
conspiracy were satisfied.5 “A conspiracy is an agreement by two or more
persons to commit any crime. [Citations.] A conviction for conspiracy
requires proof of four elements: (1) an agreement between two or more
people, (2) who have the specific intent to agree or conspire to commit an
offense, (3) the specific intent to commit that offense, and (4) an overt act
committed by one or more of the parties to the agreement for the purpose of
carrying out the object of the conspiracy.” (People v. Vu (2006)
143 Cal.App.4th 1009, 1024–1025.)



         imprisonment in the county jail not exceeding six months, a
         fine not to exceed five thousand dollars ($5,000) for each
         device, or both that fine and imprisonment.”

5     The People contend that, to the extent Bueno is challenging the factual
basis of his conviction, this court may consider the entire factual record to
determine whether the facts support the conviction. Bueno does not dispute
that this court may consider the entire factual record on appeal, but contends
that he is nevertheless permitted to challenge the factual basis of the plea.
Bueno asserts, however, that “[a]s a practical matter, the facts of the case
have never been in dispute, either in the trial court or now on appeal,” and
agrees that the facts, as we have relayed them in part II, ante, are
undisputed. We do not further address the parties’ contentions in this
respect, because it appears that Bueno concedes the basic facts underlying
his conviction—i.e., that he entered into an agreement with Morlett for
Morlett to obtain a cellular telephone to deliver to Bueno; Bueno instructed
his wife to send Morlett $600 as payment for delivery of the cellular
telephone; and Morlett collected the $600 from Bueno’s wife. Bueno is
arguing that these facts are, as a matter of law, insufficient to permit him to
be convicted for conspiracy to commit a violation of subdivision (a) of section
4576.
                                        6
      Although the intended offense at issue in this case was a misdemeanor,
it is clear that a conspiracy to commit a misdemeanor is an offense that may
be punished as a felony. (People v. Tatman (1993) 20 Cal.App.4th 1, 7
(Tatman); see Iannelli v. United States (1975) 420 U.S. 770, 778 (Iannelli) [A
“conspiracy can be punished more harshly than the accomplishment of its
purpose”].) “A conspiracy to commit a misdemeanor does not elevate the
misdemeanor to a felony[;]” rather, “[i]t is the unlawful agreement to commit
a criminal offense that constitutes a felony.” (Tatman, at p. 8.) Therefore, “it
is generally proper to charge conspiracy even if in so doing the punishment
invoked is more severe than that provided for the criminal conduct which is
the objective of the conspiracy.” (People v. Pangelina (1981) 117 Cal.App.3d
414, 419–420.) “The rationale for punishing conspiracy more severely than
the offense that is the object of the conspiracy is that a conspiracy increases
the likelihood that the criminal object successfully will be attained, and
‘makes more likely the commission of crimes unrelated to the original
purpose for which the combination was formed.’ [Citations.] Collaboration in
a criminal enterprise significantly magnifies the risks to society by increasing
the amount of injury that may be inflicted.” (People v. Morante (1999)
20 Cal.4th 403, 416, fn. 5, quoting Callanan v. United States (1961) 364 U.S.
587, 593–594; Iannelli, at p. 778 [affirming rationale that conspiracy “poses
distinct dangers quite apart from those of the substantive offense”]; Tatman,
at p. 8 [conspiracy to commit a misdemeanor may be punished as a felony in
light of the “greater potential threat to the public” posed by “collaborative
criminal activities”].)
      As the People point out, Bueno does not contend that the undisputed
facts of this case fail to establish the essential elements of a conspiracy; it is
clear that the facts demonstrate that Bueno, through his no contest plea to


                                         7
count 3 as well as the factual basis provided in the plea, admitted that all of
the elements of a conspiracy were met. (See People v. Voit (2011)
200 Cal.App.4th 1353, 1364 [“ ‘ “The legal effect of [a no contest plea] to a
crime punishable as a felony, shall be the same as that of a plea of guilty for
all purposes.” [Citation.] A guilty plea “admits every element of the crime
charged” [citation] and “is the ‘legal equivalent’ of a ‘verdict’ [citation] and is
‘tantamount’ to a ‘finding’ ” ’ ”].) Rather, Bueno’s contention is that a
separate legal rule or exception exists that demonstrates that, in enacting
section 4576, the Legislature did not intend for an inmate to be convicted of
the offense of conspiracy to commit a violation of subdivision (a) of section
4576 in the absence of evidence that the inmate and his coconspirator(s)
planned to deliver the cellular telephone to an inmate other than the
conspiring inmate. (See People v. Lee (2006) 136 Cal.App.4th 522, 530 (Lee)
[defendant “relies on narrowly drawn, interconnected exceptions to th[e]
general rule [that defendant may be convicted of conspiracy to commit a
given crime even if incapable of committing substantive crime itself], all of
which are founded, however implicitly, on the notion that legislative intent is
paramount in determining whether a party can be prosecuted for conspiracy
in a given situation”].)
      Although the contours of Bueno’s argument are not entirely clear, it
appears that Bueno is suggesting that either of two special exceptions, or
some combination of those exceptions, demonstrates that the Legislature
intended to prohibit his conviction for conspiracy to deliver a cellular
telephone to an inmate under section 4576, subdivision (a). In his opening
brief, Bueno argues that a rule analogous to the “buyer-seller rule,”
recognized by some federal courts, applies to preclude him from being held
criminally liable for conspiring to violate subdivision (a) of section 4576. The


                                         8
“buyer-seller rule,” as adopted by the Ninth Circuit, for example, precludes
conspiracy liability where the only relationship between the alleged
conspirators is that of a buyer and a seller of controlled substances. (See U.S.
v. Lennick (9th Cir. 1994) 18 F.3d 814, 819 [“We therefore hold that in the
Ninth Circuit, as in other circuits, mere sales to other individuals do not
establish a conspiracy to distribute or possess with intent to distribute;
rather the government must show that the buyer and seller had an
agreement to further distribute the drug in question”].) According to Bueno,
section 4576 contemplates an “implied complicity contract between deliverer
and inmate receiver of [a] cell phone.” He analogizes the offense set out in
section 4576 to drug sale and distribution offenses where complicity in an
agreement to commit the offense is inherent in the offense itself, rendering a
charge of “conspiracy” to commit the substantive offense unavailable. Thus,
Bueno contends, what has become known as the “buyer-seller rule” provides

an apt analogy to the offense set out in section 4576. 6


6      Bueno also references in his briefing a separate recognized exception to
the general principle that conspiracy and the substantive offense can be
punished separately—i.e., “Wharton’s Rule.” In its updated form, Wharton’s
Rule states that “[a]n agreement between two persons to commit an offense
does not constitute conspiracy when the target offense is so defined that it
can be committed only by the participation of two persons.” (4 Charles E.
Torcia, Wharton’s Criminal Law § 684 (15th ed. 1996).) In Iannelli, the
United States Supreme Court recognized that the rule “has current vitality
only as a judicial presumption, to be applied in the absence of legislative
intent to the contrary. The classic Wharton’s Rule offenses—adultery, incest,
bigamy, duelling—are crimes that are characterized by the general
congruence of the agreement and the completed substantive offense. The
parties to the agreement are the only persons who participate in commission
of the substantive offense, and the immediate consequences of the crime rest
on the parties themselves rather than on society at large. [Citation.] Finally,
the agreement that attends the substantive offense does not appear likely to
pose the distinct kinds of threats to society that the law of conspiracy seeks to
                                        9
      Bueno concedes that no California court has expressly adopted the
“buyer-seller rule” with respect to cases involving drug sales or distribution,
much less with respect to the target offense of the conspiracy charged in this
case. Although Bueno acknowledges that there is no California case law
adopting the “buyer-seller rule” to preclude prosecution of a purchaser of
drugs for conspiracy to sell or distribute drugs to himself, Bueno nevertheless
urges application of something akin to this rule here, relying on the fact that
the Ninth Circuit Court of Appeals and other federal circuit courts have
adopted the “buyer-seller rule” as representing a failure of proof of a
conspiracy to sell drugs. (See United States v. Loveland (9th Cir. 2016)
825 F.3d 555, 561; see also United States v. Moe (9th Cir. 2015) 781 F.3d
1120, 1124; United States v. Brown (7th Cir. 2013) 726 F.3d 993, 998.)
      In arguing that a rule like the “buyer-seller rule” should apply to bar
his conspiracy conviction, Bueno also notes that even though the “buyer-seller
rule” has not been adopted in California to prohibit conspiracy convictions for
purchasers of drugs, there are California authorities that have concluded that
a purchaser of drugs cannot be prosecuted as an accomplice to the person who
sold the drugs. (See People v. Hernandez (1968) 263 Cal.App.2d 242, 247; see
also, People v. Label (1974) 43 Cal.App.3d 766, 770–771 [“The purchaser is
not an accomplice of the seller either as to illegal possession or as to sale”].)


avert. It cannot, for example, readily be assumed that an agreement to
commit an offense of this nature will produce agreements to engage in a more
general pattern of criminal conduct.” (Iannelli, supra, 420 U.S. at pp. 782–
784, fns. omitted.)
       Although Bueno mentions Wharton’s Rule in his briefing, he
acknowledges that this case does not present a “classic Wharton’s [Rule]
case,” and thereby concedes that cases involving Wharton’s Rule are
inapplicable. We agree with Bueno that Wharton’s Rule does not apply to the
conspiracy at issue here, because a violation of a subdivision (a) of section
4576 does not require the participation of two persons.
                                        10
A similar rule, regarding who may be considered an accomplice, applies in
the context of stolen property: “It is now settled in this state that the thief
and the receiver of stolen property are not accomplices.” (People v. Lima
(1944) 25 Cal.2d 573, 576 (Lima).) The Lima court explained:
         “This is so, because the receiver usually has no part in the
         theft, directly or indirectly, and the criminal act of
         knowingly receiving the stolen property occurs
         independently thereof and at a time subsequent to the
         completion of the asportation. And conversely, it has been
         said that, inasmuch as a thief cannot receive from himself,
         he cannot be an accomplice of the receiver. The thief and
         the receiver are therefore generally said to be guilty of
         separate and distinct substantive offenses, and not being
         ‘liable to prosecution for the identical offense’ are not
         accomplices within the meaning of that term as defined in
         section 1111 of the Penal Code.” (Id. at pp. 576–577.)

      The Lima court’s description of the rule demonstrates precisely why
application of a similar rule in this case would be inappropriate, beyond the
fact that neither the rule regarding accomplices nor the “buyer-seller rule”
pertaining to conspiracies has been applied in the context of delivery of a
cellular telephone to an inmate, generally.
      Quoting 2 Wharton’s Criminal Evidence 1248–1250, section 741, the
Lima court explained that “ ‘an exception to this general rule [that the thief
and the receiver cannot be prosecuted for identical offenses and are therefore
not accomplices] has ensued where the thief and the receiver of stolen property
conspire together in a prearranged plan for one to steal and deliver the
property to the other, and pursuant to such plan one does steal and deliver to
the other; it is held in this case that the receiver is an accomplice of the thief,
and the thief is an accomplice of the receiver.’ ” (Lima, supra, 25 Cal.2d at
p. 577, italics added.) “When there has been a conspiracy or prearranged plan


                                        11
between the thief and the receiver, the conspirators have been held to be
accomplices . . . .” (Id. at p. 578, italics added.)
      Thus, even if we were to apply the California rules regarding
accomplice liability to Bueno’s conviction for conspiracy, these rules would
not require reversal of Bueno’s conviction because the exception to the
general rule of no accomplice liability where there is a “conspiracy or
prearranged plan” (Lima, supra, 25 Cal.2d at p. 578) would apply. Bueno’s
admission that he had a prearranged plan with Morlett for Morlett to obtain
and deliver a cellular telephone to Bueno, an inmate, establishes that Bueno
was not merely a receiver; rather, he participated in developing the plan
whereby he enlisted a third party to pay Morlett so that Morlett would obtain
a cellular telephone for the express purpose of bringing it inside the penal
institution to deliver it to Bueno.7 Therefore, the law on which Bueno
relies—the law regarding accomplice liability—simply would not apply to
preclude his conviction for conspiracy to violate section 4576, subdivision (a).
      Bueno’s other argument is that the Penal Code spells out “a tiered
system of punishment based on the role that each person play[s] in the
delivery of the cell phone,” and that a “receiver/possessor [of a cellular

telephone] is subject to [a maximum] 90-day[ ] loss of credits.”8 According to
Bueno, the statutory scheme does not contemplate the possibility that he, as
the inmate recipient of the cellular telephone, could be convicted of, and



7     This was not a situation where Morlett already possessed the cellular
telephone inside the prison and then offered to sell it to Bueno.

8     Bueno is referring to subdivision (c) of section 4576, which provides,
“Any inmate who is found to be in possession of a wireless communication
device shall be subject to time credit denial or loss of up to 90 days.”

                                          12
punished for, a conspiracy to commit the offense outlined in subdivision (a) of

section 4576.9 Bueno suggests that the framework of section 4576 indicates a
legislative intent to “penalize inmate possessors of cell phones less severely
than those who deliver cell phones to them.” (Boldface omitted.) Specifically,
Bueno notes that subdivision (a) of section 4576 makes it a misdemeanor
punishable by up to six months in local custody for any person to “ ‘possess[ ]
with the intent to deliver’ ” or to “ ‘deliver[ ], to an inmate . . . any cellular
telephone,’ ” while subdivision (c) of section 4576 provides only for a “time
credit denial or loss of up to 90 days” for an inmate who is found in possession
of a cellular telephone. According to Bueno, this construction demonstrates
that the Legislature did not “make possession of a cell phone by a state prison
inmate a crime” and contends that one should infer from this provision that
the Legislature “intend[ed] to penalize inmates possessing cell phones less
severely than those delivering cell phones to them.”
      While it is true that the Legislature did not make mere possession of a
“wireless communication device” by an inmate a crime, and instead provided
for punishment of this conduct through a noncriminal loss of credits, Bueno
fails to acknowledge that the facts to which he admitted demonstrate that he
did more than merely possess a cellular telephone while in custody; he
entered into an agreement with Morlett, pursuant to which Morlett would


9      Although Bueno does not fully articulate this argument in his opening
brief, and instead addresses this contention in his reply brief, we will
nevertheless consider the argument for two reasons. First, Bueno arguably
raises the specter of this contention in his opening brief by providing a full
account of this argument as it was presented to the trial court. Second, the
People’s respondent’s brief sets out a separate argument heading regarding
this contention and addresses the contention on its merits, without
suggesting that Bueno forfeited the argument by not clearly making the
argument in his opening brief. The People will therefore suffer no prejudice
from our consideration of the argument on its merits.
                                          13
obtain a cellular telephone for the specific purpose of delivering it to Bueno.
This is not a situation in which Morlett, on his own, brought a cellular
telephone into the prison without prior inducement to do so, and simply
offered Bueno the opportunity to purchase that cell phone. Rather, there was
a collaborative effort between Bueno and Morlett, in which the pair involved
a third party (Bueno’s wife); this scenario thereby implicates the very
concerns that form the rationale for permitting greater criminal punishment
for conspiracies than for individual criminal conduct:
         “ ‘Criminal liability for conspiracy, separate from and in
         addition to that imposed for the substantive offense which
         the conspirators agree to commit, has been justified by a
         “group danger” rationale. The division of labor inherent in
         group association is seen to encourage the selection of more
         elaborate and ambitious goals and to increase the likelihood
         that the scheme will be successful. Moreover, the moral
         support of the group is seen as strengthening the
         perseverance of each member of the conspiracy, thereby
         acting to discourage any reevaluation of the decision to
         commit the offense which a single offender might
         undertake. And even if a single conspirator reconsiders
         and contemplates stopping the wheels which have been set
         in motion to attain the object of the conspiracy, a return to
         the status quo will be much more difficult since it will
         entail persuasion of the other conspirators.’ ” (Tatman,
         supra, 20 Cal.App.4th at p. 8, italics added.)

      We see no indication in the statutory framework for possession of
wireless devices by an inmate that suggests that the Legislature did not
intend to permit greater punishment for inmates who, through a
collaborative criminal endeavor, aim to ensure that a prohibited item is
introduced into the prison setting.
      The People rely heavily on the authority of Lee, supra, 136 Cal.App.4th
522 in support of their assertion that the statutory framework does not


                                       14
indicate that the Legislature intended to insulate inmates from liability for
conspiracy to commit a substantive offense for which the inmate could not be
held independently liable. The defendant in Lee was convicted of conspiracy
to commit a violation of section 4573.9, subdivision (a), which provides that
“any person, other than a person held in custody,” is guilty of violating this
section if that individual furnishes a controlled substance “to any person held
in custody in any state prison.” (Italics added.) Lee, an inmate, argued not
only that he could not be convicted of violating section 4573.9 directly, but
also, that he “could not properly be charged with, or convicted of, conspiracy
because the language of section 4573.9 specifically precludes him from
punishment and, inasmuch as other statutes provide for lesser punishment
for inmates, to apply the law of conspiracy under the circumstances present
here would run contrary to the expressed legislative intent.” (Lee, at p. 528.)
The appellate court rejected Lee’s contentions, concluding that “nothing in
the legislative history of section 4573.9 or in the overall statutory scheme
suggests the Legislature intended to exempt from this increased penalty
those inmates who actively join with noninmates in a criminal conspiracy to
introduce controlled substances into prison,” and that “[t]o hold otherwise
would lead to the absurd result of an incarcerated drug kingpin, using
noninmate ‘mules’ to smuggle into prison contraband that is then sold to
other inmates in a profit-making business enterprise, and yet [the kingpin
would] escap[e] the increased penalties to which the ‘mules,’ who operate at
his or her direction, are subject.” (Id. at pp. 537–538.) The Lee court further
noted that what amounts to a “[drug] smuggling operation makes it much
more likely there will be further distribution within the prison,” even though
the drugs being brought into the prison setting may have initially been
“intended merely for the recipient inmate’s personal use.” (Id. at p. 537.)


                                       15
        It is not clear that a conspiracy to bring a single cellular telephone into
a prison setting creates the same sort of risk of further distribution that the
smuggling of drugs into a prison creates. However, we nevertheless conclude,
as the Lee court concluded with respect to section 4573.9, that the legislative
scheme set forth in section 4576 does not demonstrate that the Legislature
intended for an inmate such as Bueno to be punished less severely than
Morlett for his role in the cooperative plan between the two of them to ensure
that Bueno would obtain a cellular telephone through Morlett’s conduct. The
legislative design demonstrates that the Legislature provided for lesser
punishment under subdivision (c) of section 4576 for an inmate who has not
actively participated in a collaborative plan to ensure that someone else
brings a cellular telephone into the prison but who nevertheless ends up in
possession of such a device; it does not suggest that an inmate may never be
convicted of a conspiracy to commit a violation of subdivision (a) of section
4576.
                                         IV.
                                  DISPOSITION
        The judgment of the trial court is affirmed.


                                                                 AARON, J.

WE CONCUR:

MCCONNELL, P. J.

HALLER, J.




                                         16